Citation Nr: 0012337	
Decision Date: 05/10/00    Archive Date: 05/18/00

DOCKET NO.  97-34 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

Entitlement to service connection for tinnitus.

Entitlement to service connection for residuals of a back 
injury.

Entitlement to service connection for a heart condition, to 
include coronary artery disease, myocardial infarction, and a 
coronary artery bypass graft, secondary to service-connected 
residuals of a back injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Medical & Regional Office 
Center (M&ROC) in Cheyenne, Wyoming, which denied the 
veteran's claims for service connection for tinnitus and 
residuals of a back injury, and from a September 1999 rating 
decision by the M&ROC which denied the veteran's claim for 
service connection for coronary artery disease, status post 
myocardial infarction, with automatic implant wall 
cardiovascular defibrillator device (AICD).  The veteran 
filed a timely appeal to these adverse determinations.

The Board notes that in October 1999, following the receipt 
of clarifying statements from the veteran, the M&ROC issued a 
statement of the case (SOC) which re-phrased the service 
connection issue for a heart condition as entitlement to 
service connection for a heart condition, to include coronary 
artery disease, myocardial infarction, and a coronary bypass 
graft, secondary to service-connected residuals of a back 
injury.  Therefore, the Board shall address this issue as 
such in this decision.


FINDINGS OF FACT

1.  The veteran has not presented competent evidence that his 
current tinnitus is related to an injury or disease incurred 
in service.

2.  The veteran has not presented competent evidence that his 
current back disorder is related to an injury or disease 
incurred in service.
CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for tinnitus 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran's claim for service connection for residuals 
of a back injury is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

3.  The veteran's claim for service connection for a heart 
condition secondary to residuals of a back injury must fail 
as a matter of law.  38 C.F.R. § 3.310 (1999); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1999). 

However, the first step in this analysis is to determine 
whether the veteran has presented a well-grounded claim for 
service connection.  In this regard, the veteran bears the 
burden of submitting sufficient evidence to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. 
App. 69, 73 (1995).  Simply stated, a well-grounded claim 
must be plausible or capable of substantiation.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis,  competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Grottveit, 5 Vet. App. 91 (1993).  This burden may not be met 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Service connection generally requires:  (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps, supra; Caluza 
v. Brown, 7 Vet. App. 498 (1995); see also Heuer, supra and 
Grottveit, both supra; Savage v. Gober, 10 Vet. App. 488, 497 
(1997).

In addition, a well-grounded claim may be established under 
the provisions of 38 C.F.R. § 3.303(b) when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period and still has such a condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (Court), lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of § 3.303(b) 
if the condition observed during service or any applicable 
presumption period still exists, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage, 10 
Vet. App. at 498.

In the absence of evidence of a well-grounded claim, there is 
no duty to assist the claimant in developing the facts 
pertinent to the claim, and the claim must fail. Gregory v. 
Brown, 8 Vet. App. 563, 568 (1996) (en banc); Slater v. 
Brown, 9 Vet. App. 240, 243 (1996); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Grottveit, supra.

In reviewing the veteran's claims file, the Board initially 
observes that VA has been unable to obtain the veteran's 
service medical records, despite numerous attempts to do so.  
Several requests to the National Personnel Records Center 
(NPRC), including requests in February 1997, April 1997, and 
October 1997, have met with negative responses.  Although a 
definitive answer to the question of the whereabouts of these 
records could not be provided, the NPRC did advise VA that if 
the veteran's service medical records were at the National 
Personnel Records Center on July 12, 1973, they would have 
been in the area which suffered the most damage in the fire 
on that day and might have been destroyed.  However, they 
were able to provide copies of some of the veteran's service 
personnel records.  When service medical records are presumed 
destroyed, VA is obligated to search for alternative forms of 
medical records.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Therefore, the RO requested that the veteran complete a NA 
Form 13055, Request for Information Needed to Reconstruct 
Medical Data.  The veteran completed this form in March 1997, 
indicating that he was treated in April and May 1955 at 
Cutler Army Hospital at Fort Devens, Massachusetts, and the 
RO in turn then forwarded it to the NPRC for assistance in 
locating and reconstructing the veteran's service medical 
records, along with a copy of his DD Form 214.  In responses 
dated in October 1997 and February 1998, the NPRC informed VA 
that it could not locate these medical records.  The Board 
notes that the veteran himself also requested copies of his 
service medical records and his 201 File in February 1997, 
and was similarly informed of the unavailability of these 
records in an NPRC response dated in April 1997.

Based on this evidence, the Board is satisfied that the RO 
expended sufficient efforts to assist the veteran in 
obtaining service records from alternate sources, and that 
the claim is now ready for review.

I.  Tinnitus

The first medical evidence relating to the presence of 
tinnitus is found in a treatment note dated in August 1975 
from Robert O. Brown, M.D., the veteran's treating physician 
for many years.  At that time Dr. Brown noted that the 
veteran "gets some ringing [in the] left ear when blood 
pressure up[,] he relates that job pressures frequently lead 
to blood pressure [going] up."  Dr. Brown then prescribed 
the anti-hypertensive medication Inderal, to be taken as 
needed for ears ringing and headaches.

The next, and indeed, the only, subsequent medical evidence 
relating to tinnitus is the report of a VA audiological 
examination conducted in September 1997.  At that time, the 
veteran reported that he experienced a constant ringing in 
his left ear, which he stated on one form was first noticed 
in the "mid 1960's," and on another form as having first 
occurred in the "1950's or 1960's."  Following a complete 
audiological examination, the examiner diagnosed "[t]innitus 
is claimed as a constant ringing left ear.  It is reported to 
have first been noted in 1950's or 1960's."  No statement 
regarding the cause of this tinnitus was provided, although 
the veteran checked the box for "yes" next to the question 
of whether he was exposed to noise in the military and 
whether he was exposed to noise in his vocation.  In 
addition, the veteran wrote that while he was in the 
military, he was on an C-119 aircraft with the rear of the 
plane open, and often went on dives from 12,000 feet to 500 
feet with no ear protection.

In February 1998, the veteran and his wife testified at a 
hearing before an RO hearing officer.  At that time, the 
veteran stated that he was not treated for tinnitus in 
service, and that he was first aware that he suffered from 
ringing in the ears in the "early 1960's," after having 
"been out the service for six years maybe."  He reported 
that his first actual treatment for tinnitus was in 1965, at 
which time he was treated by Dr. L. G. Knudsen, a private 
physician, in Spring Grove, Minnesota.  However, it appears 
from the veteran's statements that he was unable to procure 
any records from this physician.  The veteran testified to 
his belief that this ringing was due to his working near the 
noisy "prop wash" of aircraft for 50 to 75 missions without 
any hearing protection, and from the quick pressure changes 
in the aircraft.  He stated that after these missions, it 
would often take an hour or so for the crew members' hearing 
to return to normal. 

A review of this evidence reveals that the veteran currently 
suffers from tinnitus in the left ear.  However, no examiner 
has ever related this tinnitus to the veteran's military 
service.  On the contrary, in 1975 Dr. Brown implicitly 
attributed this ringing to the veteran's elevated blood 
pressure.  Furthermore, the veteran himself has repeatedly 
stated, both in hearing testimony and at the time of 
examinations, that this ringing first started in the mid-
1960's, several years after his discharge from service.

Therefore, there is nothing in the claims file, other than 
the veteran's own contentions, which would tend to establish 
that this current tinnitus, first shown by the record in 
1975, is related to his active military service some 20 years 
earlier.  The Board does not doubt the sincerity of the 
veteran's belief in this claimed causal connection, and his 
statements are presumed credible for purposes of this 
determination.  However, as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his tinnitus.  As it is the province 
of trained health care professionals to enter conclusions 
which require medical expertise, such as opinions as to 
diagnosis and causation, Jones v. Brown, 7 Vet. App. 134, 137 
(1994), the veteran's lay opinions cannot be accepted as 
competent evidence to the extent that they purport to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  See also Heuer v. Brown, 7 
Vet. App. 379, 384 (1995), citing Grottveit, in which the 
Court held that an appellant does not meet his or her burden 
of presenting evidence of a well-grounded claim where the 
determinative issue involves medical causation and the 
appellant presents only lay testimony by persons not 
competent to offer medical opinions.  Thus, the Board finds 
that the veteran's contention that his current tinnitus is 
related to "prop wash" and pressure changes experienced 
while flying on C-119 aircraft while in the military cannot 
be accepted as competent evidence.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for tinnitus, and the claim must be denied on that 
basis.  As the duty to assist is not triggered here by the 
submission of a well-grounded claim, the Board finds that VA 
has no obligation to further develop the veteran's claim.  
See Epps, supra; Grivois v. Brown, 5 Vet. App. 136, 140 
(1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for tinnitus.  On the contrary, the veteran has 
stated that the only treatment he received for tinnitus was 
in 1965 from Dr. Knudsen in Minnesota, who told him nothing 
could be done for this problem.  He then stated that he had 
requested these records, without success.  Accordingly, there 
is no further duty on the part of VA to inform the veteran of 
the evidence necessary to complete his application for this 
benefit.  38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 
131 F.3d 1483, 1484-85 (Fed. Cir. 1997).

II.  Residuals of a back injury

Evidence relevant to the veteran's claim for residuals of a 
back injury includes treatment notes dated from July 1975 to 
February 1997 from Dr. Brown.  The first relevant entry is 
found in a June 1977 treatment note, at which time the 
veteran complained that his back was bothering him.  He 
reported that this problem had occurred "off and on for 
years, but not as bad last 15-20 years."  A prior diagnosis 
of "bottom disc was a bit compressed" was noted by the 
examiner, evidently per the veteran's report.  X-rays taken 
in July 1977 showed narrowing of the disc space at L5-S1, 
with sclerosis of the opposing articular surface and the 
facets in that region.  

Multiple subsequent treatment notes by Dr. Brown indicate 
similar complaints of back pain.  Of particular note is a 
March 1992 treatment note.  At that time, the veteran 
complained of back pain which began 10 days earlier while 
working on the trunk of a car, and which had gradually 
worsened since that time.  The veteran also reported that he 
had an "old injury: '55," at which time he was lifting a 
bundle of shingles from a below-ground window well.  He 
claimed that at the time of this injury he was unable to walk 
for 2 days, and was hospitalized for 1 week.  He stated that 
he could not recall the specific diagnosis, but that he 
suffered from back pain which radiated down his left leg.  He 
reported that since that time, his back problems had "flared 
up" every 1 to 5 years.

Also relevant is a statement from Dr. Brown dated in March 
1997.  In this letter, Dr. Brown verified that he treated the 
veteran in June 1977 for a complaint of low back pain.  He 
noted that "[b]y your statement you had been visiting M.D.s 
and chiropractors for 10+ years before this and had gotten a 
diagnosis of 'a somewhat compressed disc at the bottom of 
your spine.'"  Physical examination and x-rays taken in 1977 
revealed chronic arthritis at the L5-S1 disc level with 
narrowing of that disc space.  He also noted that he again 
treated the veteran for an exacerbation of back pain in 
September 1977, which the veteran reported had prevented him 
from going on a business trip in August 1977.

The veteran also submitted a statement from his brother, 
dated in November 1997, in which his brother verified that he 
had visited the veteran at Mary Greeley Medical Center in 
Ames, Iowa in June 1958.  He reported that at that time, the 
veteran had been hospitalized due to a severe problem with 
his lower back.  The Board notes that in a letter dated in 
March 1997, this facility informed the veteran that his 
medical records had been destroyed, since they had destroyed 
all records from the 1940's and 1950's during the 1980's.  
Therefore, the actual medical reports from this period of 
hospitalization are unavailable for review.

At the time of the veteran's RO hearing in February 1998, the 
veteran stated that his back problems began in service, at 
while he was working on a hazardous mission to develop and 
test a recovery system to retrieve 500 pound cameras used for 
spying on the enemy.  This system involved the use of C-119 
aircraft to retrieve cameras which were affixed to large 
mylar balloons which were to be floated over enemy territory.  
He stated that this job involved extensive heavy lifting, 
including lifting up the retrieved 500 pound cameras into the 
aircraft with a winch.  He recalled a specific incident in 
which the plane he was riding in was landing at Georgetown, 
Delaware, when the plane suddenly "jumped up" after the 
wheels touched down, causing him to lose his grip on the grab 
bar and hit his back against the back of the plane.  However, 
he primarily attributed his back problems to the general 
physical stress of multiple strenuous flights and duties.

He stated that he was hospitalized at Cutler Army Hospital at 
Fort Devens, Massachusetts in April or May of 1955 for hernia 
surgery.  However, he twice stated that he could not recall 
whether his back was bothering him at that particular time, 
or whether he was treated for back problems at that time, 
although he stated that his back problems had started by 
then.  

The veteran also testified that he re-injured his back in 
1958, while working at a part-time job.  He stated that this 
job involved working on houses and lifting things, such as 
house siding, and his back was injured while lifting 
something.  He stated that he was treated at the McFarland 
Clinic/Mary Greeley Hospital in Ames, Iowa in 1958, and was 
diagnosed with a compressed disc in the spine.  However, he 
again stated that attempts to procure these records had been 
unsuccessful, as he was informed that all records from that 
far back had been destroyed.

The veteran stated that he was then treated from 1969 to 1976 
by Dr. Hagler in Casper, Wyoming.  However, he stated that 
this physician was now deceased.  He also stated that prior 
to seeing Dr. Hagler, he recalled seeing a chiropractor in 
Dayton, Iowa in about 1963, when he experienced a flare-up, 
but he did not state this physician's name.

When asked if any of these doctors had traced his back 
problems to any particular incident or situation or 
condition, he replied "[w]ell, not really," but indicated 
that he told his doctors that his back problem had begun in 
1955.

The veteran has also submitted a statement from his wife, 
dated in September 1998, in which she indicated that she took 
the veteran to the Army Hospital at Fort Devens, 
Massachusetts in late April 1955 for surgery, and picked him 
up 10 days later in May 1955.  She did not state the nature 
of this surgery.

A review of this evidence reveals that the veteran clearly 
suffers from a long-standing back disorder, which has been 
variously described as a compressed disc and/or as 
degenerative disc disease.  However, there is no medical 
evidence which indicates that this was incurred in service or 
is otherwise related to his period of duty in the military.  
Although the veteran's service medical records are not 
available for review, the veteran has testified that the only 
time he was even potentially treated for his back problems 
was in April/May 1955, at the time of hospitalization for a 
hernia operation.  The Board acknowledges that the veteran 
underwent a hernia operation at that time, despite the lack 
of official record of this hospitalization, since his wife 
has credibly stated that she drove the veteran to the 
hospital for surgery in April 1955 and picked him up 10 days 
later in May 1955.  Indeed, the veteran has been service 
connected for a residual hernia scar from this surgery.  
However, the veteran has stated that while his back problems 
existed at that time, he was not sure whether they his back 
was symptomatic during this period of hospitalization, and 
could not recall whether he received any treatment for his 
back while hospitalized.  Furthermore, even if the veteran 
stated that he had been treated for back pain at that time, 
the veteran, as a layperson, is not qualified to enter 
conclusions which require medical expertise, such as opinions 
as to diagnosis. Jones v. Brown, 7 Vet. App. 134, 137 (1994).

Similarly, while the veteran's brother is competent to state 
that he visited his brother in the hospital in June 1958, and 
that the veteran complained of severe low back pain at that 
time, as he has not been shown to possess any medical 
expertise, he is not competent to state what the veteran's 
diagnosis was at that time, or whether any back disorder 
suffered by the veteran at that time was medically related to 
any incident of service.

The first post-service evidence of a diagnosis of a clinical 
disorder is in June 1977, at which time Dr. Brown diagnosed 
narrowing of the disc space with sclerosis.  In his March 
1997 statement, Dr. Brown noted that in June 1977, the 
veteran reported having been treated for his back by doctors 
and chiropractors for "10+ years," while an actual 
treatment note dated in June 1977 noted that the veteran had 
had back pain "off and on for years, but not as bad last 15-
20 years."  In addition, this examiner noted in a March 1992 
note that the veteran reported having sustained an old injury 
in 1955.  However, in all of these cases, these notations 
appear to merely reflect a recordation of historical 
information relayed by the veteran, rather than being based 
on a review of the veteran's medical record.  This history is 
not supported by the other evidence of record, since, as 
noted above, there is no medical evidence of a back injury in 
service.  In any case, "[e]vidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute 'competent medical evidence...'"  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 
5 Vet. App. 458, 461 (1993); Elkins v. Brown, 5 Vet. App. 
474, 478 (1993).

Thus, the only evidence which purports to link the veteran's 
current back problems to service is his own contentions, made 
both in correspondence sent to VA and during the course of 
his February 1998 hearing, to the effect that his current 
compressed disc/degenerative disc disease is related to his 
claimed back pain in 1955.  Once again, the Board does not 
doubt the sincerity of the veteran's belief in this claimed 
causal connection, but as the veteran is not a medical 
expert, he is not qualified to express an opinion regarding 
any medical causation of his back disorder.  See Espiritu v. 
Derwinski, 2 Vet. App. at 494-5.  Thus, the Board finds that 
the veteran's contention that his current back disorder is 
related to the physical stresses incurred while working on 
his classified project in the military cannot be accepted as 
competent evidence of a medical nexus.

Accordingly, it is the decision of the Board that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well-grounded claim for entitlement to service 
connection for residuals of a back injury, and the claim must 
be denied on that basis.  As the duty to assist is not 
triggered here by the submission of a well-grounded claim, 
the Board finds that VA has no obligation to further develop 
the veteran's claim.  See Epps, supra; Grivois v. Brown, 5 
Vet. App. 136, 140 (1994).

In addition, in reaching this determination the Board notes 
that it has not been made aware of any outstanding evidence 
which could serve to well ground his claim for service 
connection for residuals of a back injury.  On the contrary, 
the RO has expended considerable effort in attempting to 
procure claimed records from Cutler Army Hospital from April 
and May 1955 and from Mary Greeley Medical Center from June 
1958, without success.  Accordingly, there is no further duty 
on the part of VA to inform the veteran of the evidence 
necessary to complete his application for this benefit.  38 
U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483, 1484-85 (Fed. Cir. 1997).

As a final matter, the Board acknowledges the veteran's 
repeated contention that the classified project he worked on 
in the military was extremely dangerous and thus was akin to 
combat.  Therefore, he maintains that VA should grant his 
claim based on the reasonable doubt provisions of 38 C.F.R. 
§ 3.102, which states that "[t]he reasonable doubt doctrine 
is also applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships."  The 
veteran has submitted extensive evidence in support of this 
contention.  However, the Board finds that it need not decide 
this issue, since both 38 C.F.R. § 3.102 and 38 U.S.C.A. 
§ 5107 explicitly state that this provision is only 
applicable in cases where the veteran has presented a well 
grounded claim.  In this case, the Board has determined that 
the veteran's claim is not well grounded due to an absence of 
competent evidence of an inservice back injury and medical 
evidence of a nexus between such claimed injury and his post-
service compressed disc and degenerative disc disease.  
Therefore, the doctrine of reasonable doubt is not for 
application in this instance.

III.  Heart condition secondary to residuals of a back injury

Service connection may be granted for disability shown to be 
proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).  In this case, the evidence does not show, 
and indeed the veteran does not allege, that the veteran's 
heart condition had its onset in service, some 40 years prior 
to his heart attack in 1992.  Instead, the veteran maintains 
that the medication he was taking for his back problem caused 
gastrointestinal bleeding, which led to a loss of blood and 
eventually to a heart attack.  Significantly, however, for 
the reasons stated above, service connection has not been 
established for residuals of a back injury.  Therefore, there 
can be no valid claim for service connection for any other 
disorder on the basis that it was secondary to this back 
condition.  Where, as here, the law and not the evidence is 
dispositive, the appeal must be terminated or denied as 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  Accordingly, the veteran's claim for service 
connection for a heart condition secondary to residuals of a 
back injury must be denied as a matter of law.
ORDER

Evidence of a well-grounded claim having not been submitted, 
service connection for tinnitus is denied.

Evidence of a well-grounded claim having not been submitted, 
service connection for residuals of a back injury is denied.

Evidence of legal entitlement having not been submitted, 
service connection for a heart condition secondary to 
residuals of a back injury is denied.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals



 

